Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The applicant’s representative Christopher J. McKenna, Registration No: 53,302 on August 09, 2022 authorized the following examiner’s amendment to be entered.

Amendment to the Claims:
This listing of the claims will replace all prior versions and listings of claims in the application. 

 (Currently Amended) A method comprising:
receiving, by one or more processors, an identification of an entity;
selecting, by the one or more processors, based on at least identification of the entity, one or more models from a plurality of models to use for the entity to configure one or more simulated phishing campaigns directed to users associated with the entity, the plurality of models comprising one of an artificial intelligence or machine learning model trained with results from one or more previous simulated phishing campaigns  and configured to specify to the one or more processors how to configure one or more new simulated phishing campaigns;
executing, by the one or more processors using the selected one or more models, the one or more simulated phishing campaigns configured using the one or more selected models; and
determining, by the one or more processors, one or more vulnerabilities of the entity based at least on results of execution of the one or more simulated phishing campaigns.

(Original) The method of claim 1, further comprising receiving, by the one or more processors, via a user interface the identification of the entity and one or more attributes of the entity.
(Previously Presented) The method of claim 1, further comprising identifying, by the one or more processors, one or more attributes of the entity.
(Previously Presented) The method of claim 1, further comprising selecting, by the one or more processors, the one or more models from the plurality of models using one or more attributes of the entity.
(Original) The method of claim 1, further comprising identifying, by the one or more processors, one or more attributes of users associated with the entity.
(Previously Presented) The method of claim 1, further comprising selecting, by the one or more processors, the one or more models from the plurality of models using one or more attributes of the users.
(Original) The method of claim 1, where the one or more models comprises a template selected from a plurality of templates for the simulated phishing campaign.
(Original) The method of claim 1, further comprising determining as the one or more vulnerabilities a percentage of users that are phish-prone.
(Original) The method of claim 8, wherein the percentage of users that are phish-prone comprises a number of the users that interacted with a simulated phishing communication.
(Original) The method of claim 1, wherein the one or more vulnerabilities causing one or more of the users of to interact with a simulated phishing communication includes one or more of the following: a type of the simulated phishing communication, a type of exploit used by the simulated phishing communication, content of the simulated phishing communication and timing of or between simulated phishing communications.
(Original) A system comprising:
one or more processors, coupled to memory and configured to:
receive an identification of an entity;
selecting, based on at least identification of the entity, one or more models from a plurality of models to use for the entity to configure one or more simulated phishing campaigns directed to users associated with the entity, wherein the plurality of models comprises one of an artificial intelligence or machine learning model trained with results from one or more previous simulated phishing campaigns  and configured to specify to the one or more processors how to configure[[d]] new simulated phishing campaigns;
execute, using the selected one or more models, one or more simulated phishing campaigns configured using the one or more selected models; and
determine one or more vulnerabilities of the entity based at least on results of execution of the one or more simulated phishing campaigns.

(Original) The system of claim 11, wherein the one or more processors are further configured to receive via a user interface the identification of the entity and one or more attributes of the entity.
(Original) The system of claim 11, wherein the one or more processors are further configured to identify one or more attributes of the entity.
(Previously Presented) The system of claim 11, wherein the one or more processors are further configured to select the one or more models from the plurality of models using one or more attributes of the entity.
(Original) The system of claim 11, wherein the one or more processors are further configured to identify one or more attributes of users associated with the entity.
(Currently Amended) The system of claim 11, wherein the one or more processors are further configured to select the one or more models from the plurality of models using one or more attributes of the users.
(Original) The system of claim 11, where the one or more models comprise a template selected from a plurality of templates for the simulated phishing campaign.
(Original) The system of claim 11, wherein the one or more processors are further configured to determine as the one or more vulnerabilities a percentage of users that are phish-prone.
(Original) The system of claim 18, wherein the percentage of users that are phish-prone comprises a number of the users that interacted with a simulated phishing communication.
(Original) The system of claim 11, wherein the one or more vulnerabilities causing one or more of the users of to interact with a simulated phishing communication includes one or more of the following: a type of the simulated phishing communication, a type of exploit used by the simulated phishing communication, content of the simulated phishing communication and timing of or between simulated phishing communications.


Reason for allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance.  The examiner fully considered the applicant’s claims amendment and corresponding argument remarks filed on June 24, 2022 (See page 3). Based on further proposed examiner’s amendment to place the claims and the application in condition for allowance over prior arts of record, the rejection on August 24, 2022 under 35 USC 103 have been withdrawn. After, through examination of the claims with application, search and further proposed examiner’s amendment, the pertinent prior arts of record, either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application taken as whole and the proposed claims have been found in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior art.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494